Exhibit 10.01

FBR & CO.

TWO YEAR RETENTION AND INCENTIVE PLAN

(Effective March 8, 2017)

1. Purposes of the Plan. The purposes of the FBR & Co. Two Year Retention and
Incentive Plan (the “Plan”) are to further the long-term growth of FBR & Co.
(the “Company”) by providing long-term incentives in respect of the Company’s
Common Stock to certain key employees of the Company and its Subsidiaries who
will be largely responsible for such growth, and to assist the Company and its
Subsidiaries in retaining key employees of experience and ability.

2. Definitions. For purposes of the Plan, in addition to the terms otherwise
defined in the Plan, the following terms shall have the meanings as set forth
below:

(a) “Award” shall mean a Participant’s relative interest in the aggregate RSU
Pool, expressed as a number of Award Units.

(b) “Award Letter” shall mean the written agreement evidencing the grant of an
interest (specified as a number of Award Units) representing a right to receive
a portion of the shares of Common Stock reserved for issuance as grants of
restricted stock units under the Stock Plan from the RSU Pool (an “RSU Pool
Award”).

(c) “Award Unit” shall mean one of the equal, undivided interests in the RSU
Pool, and shall initially mean one of the One Hundred Seventy-Five Thousand
(175,000) such aggregate interests.

(d) “Board” shall mean the Board of Directors of the Company.

(e) “Cause” shall mean (i) conviction of, or plea of guilty or nolo contendere
by, the Participant for committing a felony under federal law or the law of the
state in which such action occurred, (ii) willful and deliberate failure on the
part of the Participant to perform his or her employment duties in any material
respect, (iii) dishonesty in the course of fulfilling the Participant’s
employment duties, or (iv) a material violation of the Company’s ethics and
compliance policies. Notwithstanding the general rule of Section 3, following a
Change in Control, any determination by the Committee as to whether Cause exists
shall be subject to de novo review.

(f) “Change in Control” shall have the meaning set forth in the Stock Plan.

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
Treasury regulations thereunder.

(h) “Common Stock” shall mean the common stock, $0.001 par value, of the
Company.

(i) “Disability” shall mean permanent and total disability entitling the
Participant to receive (but for any waiting periods) benefits under the
Company’s Long-Term Disability Plan applicable to the Participant.

 

1



--------------------------------------------------------------------------------

(j) “Effective Date” shall mean the date the Plan is approved by the Committee.

(k) “Good Reason” shall mean the occurrence of any of the following events
following a Change in Control: (i) the assignment to the Participant of duties
materially inconsistent with the Participant’s position and title as in effect
immediately prior to the Change in Control, or a material diminution in such
position, title or duties; (ii) a material reduction in the Participant’s annual
base salary from that in effect immediately prior to the Change in Control; or
(iii) relocation of the Participant’s primary workplace, as in effect
immediately prior to the Change in Control, resulting in a material increase in
the Participant’s commute to and from the Participant’s primary residence (for
this purpose an increase in the Participant’s commute by 40 miles or more shall
be deemed material). In order to invoke a termination for Good Reason, the
Participant shall provide written notice to the Company of the existence of one
or more of the conditions described in clauses (i) through (iii) within 90 days
following the initial existence of such condition or conditions, and the Company
shall have 30 days following receipt of such written notice (the “Cure Period”)
during which it may remedy the condition. In the event that the Company fails to
remedy the condition constituting Good Reason during the Cure Period, the
Participant must terminate employment, if at all, within 90 days following the
Cure Period in order for such termination to constitute a termination for Good
Reason. The Participant’s mental or physical incapacity following the occurrence
of an event described above in clauses (i) through (iii) shall not affect the
Participant’s ability to terminate employment for Good Reason.

(l) “Initial Grant Date” shall mean March 8, 2017.

(m) “RSU Award Agreement” shall mean the written agreement evidencing the grant
of a restricted stock unit representing a right to receive a share of Common
Stock granted under the Stock Plan in satisfaction of a Participant’s RSU Pool
Award.

(n) “Separation from Service” shall mean the Participant’s termination of
employment with the Company, its Subsidiaries and with each member of the
controlled group (within the meaning of Section 414(b) or (c) of the Code) of
which the Company is a member. Notwithstanding the foregoing, with respect to
any Award that constitutes a “non-qualified deferred compensation plan” within
the meaning of Section 409A of the Code, a Participant shall not be considered
to have experienced a “Separation from Service” unless the Participant has
experienced a “separation from service” within the meaning of Section 409A of
the Code.

(o) “Stock Plan” shall mean the FBR Capital Markets Corporation 2006 Long-Term
Incentive Plan, as amended and restated, or a successor plan thereto.

(p) “Subsidiary” shall mean (i) a corporation of which shares of stock having
ordinary voting power (other than stock having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation are at the time owned, directly or
indirectly, through one or more intermediaries, by the Company, or (ii) in the
case of unincorporated entities, any such entity with respect to which the
Company has the power, directly or indirectly, to designate more than 50% of the
individuals exercising functions similar to a board of directors.

 

2



--------------------------------------------------------------------------------

3. Administration of the Plan. The Plan shall be administered by the
Compensation Committee of the Board (the “Committee”). Subject to the provisions
of the Plan, the Committee shall have exclusive power to select Participants and
to determine the allocations of Awards to be made to each Participant selected.
The Committee’s interpretation of the Plan, the Award Letters and the RSU Award
Agreements shall be final and binding on all parties concerned, including the
Company and any Participant. The Committee shall have the authority, subject to
the provisions of the Plan, to establish, adopt and revise such rules,
regulations, guidelines, forms of agreements and instruments relating to the
Plan as it may deem necessary or advisable for the administration of the Plan.
The Committee may appoint in writing such person or persons as it may deem
necessary or desirable to carry out any of the duties or responsibilities of the
Committee hereunder and may delegate to such person or persons in writing such
duties, and confer upon such person or persons in writing such powers,
discretionary or otherwise, as the Committee may deem appropriate. Any and all
rights, duties and responsibilities of the Committee hereunder may be exercised
by the Board in lieu of the Committee, in the Board’s discretion.

4. Participation. Participants in the Plan shall be the individuals selected by
the Committee from among the employees of the Company and its Subsidiaries (the
“Participants”). Following the Effective Date, no additional Participants may be
designated by the Committee.

5. Award Units; RSU Pool.

(a) Award Units. As of the Initial Grant Date, each Participant shall be awarded
the number of Award Units determined by the Committee on the Initial Grant Date.
Notwithstanding any delays in the granting of forfeited RSU Pool Awards as
contemplated by Section 5(b) below, at all times 100% of the Award Units
(including the total number of RSU Pool Awards to be outstanding upon the
initial grant of all Awards) will be allocated among the Participants. If a
Participant forfeits his or her Award under the Plan, his or her Award Units
shall automatically and without further action of the Committee be forfeited and
such forfeited Award Units shall be reallocated to the then current
Participants, and additional RSU Pool Awards shall be made to each Participant
as provided in Section 5(b) to reflect such Participant’s increased ownership
percentage of the aggregate RSU Pool. Upon the accelerated vesting and
settlement of any individual RSU Pool Award prior to the time that all RSU Pool
Awards vest, the RSU Pool shall be reduced by the amount paid or delivered in
respect of such settlement, and the Award Units settled shall be retired and
shall not be reissued.

(b) RSU Pool.

(i) Establishment of the RSU Pool. Subject to Section 12.2 of the Stock Plan,
the aggregate number of shares of Common Stock reserved for issuance in respect
of RSU Pool Awards allocated under the Plan shall be One Hundred Seventy-Five
Thousand (175,000) (the “RSU Pool”). All RSU Pool Awards shall be granted under
the Stock Plan, and the Company shall reserve for issuance a sufficient number
of shares of Common Stock to satisfy the RSU Pool Awards. If an RSU Pool Award
is forfeited, for purposes of the Stock Plan, such forfeited RSU Pool Award
shall continue to be reserved for issuance in respect of RSU Pool Awards from
the RSU Pool.

 

3



--------------------------------------------------------------------------------

(ii) Grant of RSU Pool Awards. As of the Initial Grant Date, a Participant shall
be granted an RSU Pool Award pursuant to an RSU Award Agreement with respect to
the number of shares of Common Stock, rounded to the nearest whole share, equal
to number of Award Units granted to such Participant. If an RSU Pool Award is
forfeited or otherwise terminates for any reason whatsoever without an actual
payment or delivery of Common Stock to the Participant, any such RSU Pool Award
shall, to the extent of any such forfeiture or termination, again be available
for grant under the Plan. Forfeited RSU Pool Awards shall be automatically
reallocated, in whole shares, to the then-remaining Participants as described in
Section 5(a) above, with any fractional shares to be reserved and aggregated
with other fractional shares for issuance on a future reallocation date. The
grant of forfeited RSU Pool Awards shall be made on the first day of the
calendar quarter following the date on which a forfeiture occurs or, in the case
of forfeitures occurring on or after January 1, 2019, as soon as reasonably
practicable after the date of such forfeiture and in any event prior to the
second anniversary of the Initial Grant Date. Grants of reallocated RSU Pool
Awards shall be evidenced by the entering into of an additional RSU Award
Agreement, substantially in the form used for the RSU Pool Awards made on the
Initial Grant Date, with the vesting date to continue to be the second
anniversary of the Initial Grant Date. Notwithstanding anything contained in the
Stock Plan or the RSU Award Agreement, the provisions of Section 11.4 of the
Stock Plan shall be inapplicable to the RSU Pool Awards granted under the Plan.

6. Vesting and Settlement of RSU Pool Awards.

(a) Vesting; Forfeiture. Except as otherwise provided herein, a Participant’s
RSU Pool Award shall vest on the second anniversary of the Initial Grant Date,
subject to the Participant not having incurred a Separation from Service as of
such date. Notwithstanding the foregoing, a Participant’s RSU Pool Award shall
vest in full or in part (as specified below) on an accelerated basis under the
following circumstances:

(i) on the date of a Participant’s Separation from Service due to the
Participant’s death or Disability, the RSU Pool Award shall immediately vest in
full;

(ii) on the date of a Participant’s Separation from Service by the Company
without Cause prior to a Change in Control, the RSU Pool Award shall immediately
vest on a pro-rata basis, based on a fraction, the numerator of which shall be
the number of days elapsed from the Initial Grant Date through the date of the
Participant’s Separation from Service, and the denominator of which shall be 730
(the “Pro-ration Fraction”), subject to the Participant’s delivery to the
Company of an executed release of claims against the Company and its affiliates
in a form substantially similar to the release of claims attached hereto as
Exhibit A (with such updates and modifications as the Company determines are
necessary) and the expiration (without the Participant revoking) of any
applicable non-revocation period set forth in such release (the “Release
Requirement”) no later than 55 days from the date of Separation from Service;
and

(iii) on the date of a Participant’s Separation from Service by the Company
without Cause or by the Participant for Good Reason, in either case, following a
Change in Control, the RSU Pool Award shall immediately vest in full.

 

4



--------------------------------------------------------------------------------

Following the applicable vesting date, the Participant and his or her estate or
beneficiary shall have no right to future allocations of forfeited RSU Pool
Awards. Except as provided in this Section 6(a), upon a Participant’s date of
Separation from Service prior to the second anniversary of the Initial Grant
Date, the Participant’s allocated RSU Pool Awards and right to future
allocations of RSU Pool Awards shall terminate in full.

(b) Settlement. Vested RSU Pool Awards will be settled by delivery of a share of
Common Stock (or, in the Committee’s discretion, a cash payment based on the per
share “fair market value” (as defined in the Stock Plan)) as soon as practicable
(and in any event within 55 days) after the applicable vesting date (and in no
event later than March 15 of the calendar year following the calendar year in
which such vesting date occurs).

(c) Other Terms. RSU Pool Awards shall have such other terms, not inconsistent
with the Plan and the Stock Plan, as shall be set forth in the RSU Award
Agreement. For purposes of the RSU Pool Awards, the definition of “fair market
value” in the Stock Plan shall apply.

7. Dispute Resolution.

(a) In General. All disputes, controversies and claims arising between a
Participant and the Company concerning the subject matter of the Plan, an Award
Letter or an RSU Award Agreement shall be settled by arbitration in accordance
with the rules and procedures of the American Arbitration Association (“AAA”) in
effect at the time that the arbitration begins, to the extent not inconsistent
with the Plan or an Award Letter or the RSU Award Agreement. The arbitration
shall be conducted in accordance with the AAA’s Commercial Arbitration Rules as
modified herein. The location of the arbitration shall be Arlington, Virginia or
such other place as the parties to the dispute may mutually agree. In rendering
any award or ruling, the arbitrator or arbitrators shall determine the rights
and obligations of the parties according to the substantive and procedural laws
of the Commonwealth of Virginia, including federal law as applied in Virginia
courts. The arbitration shall be conducted by an arbitrator selected in
accordance with the aforesaid arbitration procedures. Any arbitration pursuant
to this Section 7(a) shall be final and binding on the parties, and judgment
upon any award rendered in such arbitration may be entered in any court, federal
or state, having jurisdiction. The parties to any dispute shall each pay their
own costs and expenses (including arbitration fees and attorneys’ fees) incurred
in connection with arbitration proceedings and the fees of the arbitrator shall
be paid in equal amounts by the parties. The arbitration shall be conducted on a
strictly confidential basis, and the parties agree to take all steps necessary
to protect the confidentiality of the arbitration proceedings and materials, and
in connection with any such proceeding, agree to file any materials or documents
under seal.

(b) Waiver of Jury Trial. As a condition to receipt of an Award under the Plan,
a Participant and the Company shall waive, to the fullest extent permitted by
applicable law, any right either party may have to a trial by jury in respect to
any litigation directly or indirectly arising out of, under or in connection
with the Plan or an Award Letter or RSU Award Agreement.

 

5



--------------------------------------------------------------------------------

8. Miscellaneous Provisions.

(a) Right to Awards. No employee or other person shall have any claim or right
to be granted any Award under the Plan. No Participant shall have any legally
binding right with respect to any Award under the Plan unless and until the date
of the actual delivery to the Participant of the Award Letter evidencing such
grant.

(b) No Rights as Stockholders. Until such time as a share of Common Stock is
issued to a Participant in respect of an RSU Pool Award, the Participants shall
have no rights as a stockholder or otherwise.

(c) Right of Discharge Reserved; Claims to Awards. Nothing in the Plan nor the
grant of an Award hereunder shall confer upon any Participant the right to
continue in the employment or service of the Company or any Subsidiary or affect
any right that the Company or any Subsidiary may have to terminate the
employment or service of any Participant at any time for any reason. Except as
specifically provided by the Committee, the Company shall not be liable for the
loss of existing or potential profit from an Award granted in the event of
termination of an employment or other relationship.

(d) No Fractional RSU Pool Awards. No fractional RSU Pool Awards shall be issued
or delivered pursuant to the Plan or any RSU Award Agreement, and the Committee
shall determine whether cash or other property shall be paid or transferred in
lieu of any fractional share of Common Stock in respect of an RSU Pool Award or
whether such fractional share of Common Stock and any rights thereto shall be
canceled, terminated or otherwise eliminated.

(e) Costs and Expenses. All costs and expenses incurred in administering the
Plan shall be borne by the Company.

(f) Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan;
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan.

(g) Withholding Taxes. The Company shall have the right to deduct from all
payments made hereunder any federal, state, local or foreign income or
employment taxes required, in the sole judgment of the Company, to be withheld
with respect to such payments and to make such other arrangements with a
Participant as it deems appropriate with respect to any employment taxes
required to be paid by the Participant upon the vesting of any Awards under the
Plan. With respect to RSU Pool Awards, to the extent permitted under the Stock
Plan, the Participant may elect to have any withholding obligation satisfied by
surrendering to the Company a portion of the shares of Common Stock that are
issued or transferred to the Participant upon the vesting of the RSU Pool Award
(but only to the extent of the minimum withholding required by law), and the
shares of Common Stock so surrendered by the Participant shall be credited
against any such withholding obligation at the “fair market value” (as defined
in the Stock Plan) of such shares on the date of such surrender.

 

6



--------------------------------------------------------------------------------

(h) Limits on Transferability. Rights in respect of Awards under the Plan shall
not be pledged, encumbered, or hypothecated to, or in favor of, or subject to
any lien, obligation, or liability of a Participant to, any party, other than
the Company or any Subsidiary, nor shall such rights be assignable or
transferable by the recipient thereof, other than by will or the laws of descent
and distribution or pursuant to a qualified domestic relations order.

(i) Beneficiary. Any payments on account of any Award under the Plan of a
deceased Participant shall be paid to such beneficiary as has been designated in
a writing by the Participant and delivered to the Company or, in the absence of
an effective designation, to the Participant’s estate.

(j) Relationship to Other Benefits. No Award or payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
severance, profit sharing, group insurance or other benefit plan of the Company
or any Subsidiary or affiliate thereof.

(k) Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (i) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (ii) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.

(l) Section 409A of the Code. It is intended that the Awards under the Plan
shall comply with an exemption to Section 409A of the Code, or in the absence of
complying with an exemption, comply with the provisions of Section 409A of the
Code and the Treasury regulations relating thereto, and any exercise of
authority or discretion hereunder by the Company or the Committee shall comply
with Section 409A of the Code. Any payments that qualify for the “short-term
deferral” exception under Treasury Regulations Section 1.409A-1(b)(4), the
“separation pay” exception under Treasury Regulations
Section 1.409A-1(b)(9)(iii) or another exception under Section 409A will be paid
under the applicable exception to the greatest extent possible. Each payment of
compensation under the Plan will be treated as a separate payment, and in no
event may a Participant, directly or indirectly, designate the calendar year of
any payment under the Plan. Notwithstanding any other provision of the Plan to
the contrary, if an Award under the Plan is determined to constitute a
“nonqualified deferred compensation plan” subject to Section 409A and if a
Participant is considered a “specified employee” for purposes of Section 409A
(as determined in accordance with the methodology established by the Company as
in effect on the date of Separation from Service), payment with

 

7



--------------------------------------------------------------------------------

respect to any such Award that constitutes a “nonqualified deferred compensation
plan” subject to Section 409A that is otherwise due to the Participant under the
Plan during the six-month period following his or her “separation from service”
(as determined in accordance with Section 409A) on account of his or her
Separation from Service shall be accumulated and paid to the Participant on
(i) the first day of the seventh month following the Participant’s Separation
from Service or (ii) the Participant’s death.

9. Amendment or Termination of the Plan. The Committee, without the consent of
any Participant, may at any time, from time to time, alter, amend, suspend or
terminate the Plan or an Award Letter or an RSU Award Agreement in whole or in
part, as it shall deem advisable; provided, however, that no such action shall
adversely affect any rights or obligations with respect to payment of any Awards
theretofore granted under the Plan.

10. Effective Date. The Plan shall become effective on the Effective Date.

11. Law Governing. The validity and construction of the Plan and any Award
Letters and any RSU Award Agreements entered into thereunder shall be governed
by the laws of the Commonwealth of Virginia, but without giving effect to the
choice or conflict of law principles thereof or any other jurisdiction.

 

8



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

In consideration of the payments provided to the Participant pursuant to
Section 6(a)(ii) of the FBR & Co. Retention and Incentive Plan (the “Plan”), to
which Participant agrees Participant is not entitled until and unless he
executes this Release, Participant, for and on behalf of himself and his heirs
and assigns, hereby waives, releases and forever acquits and discharges FBR &
Co. (“FBR”) and its affiliates, principals, directors, officers, employees and
representatives, past, present and future, and each of them from any and all
claims, known or unknown, which Participant has ever had or which Participant
has now, including, but not limited to, any claims of wrongful discharge, breach
of contract, tort claims, any discrimination or other claims under Title VII of
the Civil Rights Act of 1964, as amended, the Employee Retirement Income
Security Act, the Fair Labor Standards Act, or any other federal, state or local
law relating to employment (including without limitation all claims arising
under laws or regulations prohibiting employment discrimination based upon age,
race, sex, religion, handicap, national origin, or any other protected
characteristics), employee benefits, including any rights or benefits under the
FBR Long Term Incentive Plan (other than his rights in respect of the RSU Pool
Award under the Plan), severance pay, bonuses, vacation pay or the termination
of employment, or any other claims arising out of or relating to Participant’s
employment, or the termination of Participant’s employment, with FBR.

Participant also agrees that Participant is waiving any and all rights or claims
that Participant may have under the Age Discrimination in Employment Act
(“ADEA”). Participant agrees that Participant’s waiver of any ADEA claims is
knowing and voluntary, and understands that Participant is forever releasing all
such claims. Participant may, if desired, have a period of 45 calendar days to
consider whether or not to sign this Release. Participant acknowledges that,
prior to the execution of this Release, Participant has had the opportunity to
consult with an attorney concerning Participant’s release of claims under the
ADEA. Participant may revoke this Release within a period of seven (7) calendar
days following the execution of this Release.

Notwithstanding anything else herein to the contrary, this release shall not
affect, and Participant shall not waive: (i) rights to indemnification
Participant may have under (A) applicable law, (B) any other agreement between
Participant and FBR and its affiliates and (C) as an insured under any
director’s and officer’s liability insurance policy now or previously in force;
(ii) any right Participant may have to obtain contribution in the event of the
entry of judgment against Participant as a result of any act or failure to act
for which both Participant and FBR or any of its affiliates or subsidiaries are
jointly responsible; (iii) Participants rights to benefits under
Section 6(a)(ii) of the Plan, rights to vested benefits under any retirement
plan or deferred compensation plan and rights under welfare benefit plans, all
of which shall remain in effect in accordance with the terms and provisions of
such plans; (iv) Participant’s rights as a stockholder of any of FBR or any of
its affiliates; or (v) any rights of Participant that by law may not be waived.

Participant agrees that Participant’s waiver of these claims is knowing and
voluntary, and understands that Participant is forever releasing such claims.
Participant understands that Participant’s waiver does not apply to any rights
or claims that may arise after

 

9



--------------------------------------------------------------------------------

the effective date of this Release. Participant acknowledges that Participant
has signed this Release in exchange for adequate and valuable consideration that
is in addition to anything of value that Participant is entitled to receive from
FBR absent this Release. Participant acknowledges that, prior to the execution
of this Release, Participant has had the opportunity to consult with an attorney
concerning this release of claims.

The validity, interpretations, construction and performance of this Release
shall be governed by the laws of the Commonwealth of Virginia without giving
effect to conflict of laws principles.

IN WITNESS WHEREOF, Participant has hereunto set Participant’s hand as of the
day and year set forth opposite his signature below.

 

                   DATE       PARTICIPANT   

 

10